Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4991909 to Hamada.

Regarding claim 12, Hamada discloses a backbone for a vehicle wheel, the backbone 1 being configured to support a cover 3 such that the cover is entirely positioned laterally outward of the backbone along an axis of rotation of the vehicle wheel, the backbone defining an outer rim 1 including at least one first support 2 defining a first thickness and at least one second support (axially outer portion of 1) defining a second thickness different from the first thickness (as evident from Fig. 2), the at least one first support and the at least one second support being configured and positioned for direct contact with the cover (as evident from Fig. 2 as the radially outer edge is positioned and configured to contact the inner surface of 1 although such is not shown in contact in Fig. 2).

Regarding claim 13, Hamada discloses the backbone of claim 12, wherein the second thickness is greater than the first thickness (as evident from Fig. 2).

Allowable Subject Matter
Claims 1-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not set forth a cover that is “entirely positioned laterally outward of the backbone” such that the cover is not hooked onto any portion of the backbone. Most covers engage in a hooking configuration to axially retain the cover to the rim. However, in order for a hooking action to be effectuated, there must be an element of the cover, namely the tip of a hook that is not laterally outward of the backbone (e.g. see Fig. 4 of US 7448695). Secondly, the recessed and non-recessed portions are circumferentially aligned yet portions of the rim maintain contact with the inner side of the surfaces. The cited prior art does not teach these elements in combination with the remaining recited subject matter. 
Claims 18-20 are allowed. The closest art is Wolf, US 7448695, but the recessed and non-recessed portions are not circumferentially aligned. The cited prior art does not teach these elements in combination with the remaining recited subject matter.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the only rationale for making 1 of Hamada into discrete elements would be the product of impermissible hindsight. The cited prior art does not teach these elements in combination with the remaining recited subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617